ASThies ASE: 3:19-mj-00668-SLO Doc #: 1 Filed: 11/18/19 Page: 1 of 11 PAGEID #: 1

Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

In the Matter of the Search of

(Briefly describe the property to be searched 5
or identify the person by name and address) ) Case No 8 e q Q m) (2 6 Q q:4
eg « & ‘4 f
2005 white Chrysler 300, bearing Ohio personalized ) 3
license plate CORTNER, VIN# 1J4EZ78Y9TC114512

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

operty to. be search ive its location):
"388 white tShrysiét' $06" bearing Ghio personalized license plate CORTNER, VIN# 1J4EZ78Y9TC114512. Currently
located at the Dayton Police Department Evidence Bay, 417 E. Helena St., Dayton, Ohio.

located in the Southern District of Ohio , there is now concealed (identify the

person or describe the property to be seized):
See Attachment A

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
i evidence ofacrime;
A contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime:

© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 USC s. 841/21 USC s. 846 _ possession with intent to distribute controlled substances/conspiracy

21 USC 843(b)/21 USC s.856 _use of a telephone facility/maintaining a drug premises
18 USC s. 924(c) possession of a firearm in furtherance of a drug trafficking crime

The application is based on these facts:

Attached Affidavit of Robert M. Buzzard

a Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: __ ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

/. Cale t JN Ke ee
Applicant's si€nature

Robert-M. Buzzard; SA of the FBI

Printed name and title.

A

Sworn to before me and signed in my presence.

pace: [1-/F19 _

City and state: Dayton, Ohio

 

 

- Neepiied are and jtle
Case: 3:19-mj-00668-SLO Doc #: 1 Filed: 11/18/19 Page: 2 of 11 PAGEID #: 2

|, Robert M. Buzzard, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND
1, | make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a warrant authorizing the search of the following vehicles for
evidence, fruits, and instrumentalities of crimes — namely, 21 U.S.C. § 841(a)(1) (possession
with intent to distribute controlled substances); 21 U.S.C. § 843(b) (use of a telephone
communication facility to facilitate a drug trafficking crime); 21 U.S.C. § 846 (conspiracy to
possess with intent to distribute controlled substances); 21 U.S.C. § 856 (maintaining a drug
premises); and 18 U.S.C. § 924(c) (use and carrying of a firearm during and in relation to a drug
trafficking crime):
a. 2007 black Lexus, bearing Ohio license plate number GZA 7070, VIN#
JTHBJ46G872129733. Currently located at the Dayton Police Department
Evidence Bay, 417 E. Helena St., Dayton, Ohio. The vehicle is registered in the

State of Ohio to Courtney Allen.

b. 2005 white Chrysler 300, bearing Ohio personalized license plate CORTNER,
VIN# 1J4EZ78Y9TC114512. Currently located at the Dayton Police Department
Evidence Bay, 417 E. Helena St., Dayton, Ohio. The vehicle is registered in the

State of Ohio to Sharon Cortner.

c. 2013 black Dodge Ram pickup truck, bearing Ohio license plate number HHK
3486, VIN# 1CORR6MTXDS$558671. Currently located at the Dayton Police
Department Evidence Bay, 417 E. Helena St., Dayton, Ohio. The vehicle is

registered in the State of Ohio to John Senter V.
Case: 3:19-mj-00668-SLO Doc #: 1 Filed: 11/18/19 Page: 3 of 11 PAGEID #: 3

2. | am a Special Agent (SA) with the Federal Bureau of Investigation (FBI), and have
been so employed since January of 2002. | am currently assigned to the Cincinnati Division,
Dayton Resident Agency. As such, | am charged with investigating crimes against the United
States of America, including but not limited to violations of Title 18 and Title 21 of the United
States Code (U.S.C.). | have received training in drug trafficking investigations and participated
in numerous narcotics-related investigations (ultimately leading to successful prosecution) that
involved surveillance, the execution of search warrants, gathering evidence of money
laundering, interviewing suspected drug traffickers, and supervising the activities of informants
who provided information and assistance which resulted in the seizure of narcotics. | am
familiar with federal drug laws, and am aware that it is a violation of Title 21, U.S.C., Sections
841(a)(I) and 846 to distribute and possess with intent to distribute controlled substances, as
well as to conspire to do the same. | am also aware though my training and experience that
drug traffickers commonly use vehicles to facilitate their drug trafficking activities/crimes.

3. Along with other agents, officers, and law enforcement officials from the DEA,
ATF, and Dayton Police Department, | am currently involved in the investigation of drug
trafficking and firearms offenses committed by Nathan GODDARD, Cahke CORTNER, Lionel
COMBS III, and Courtney ALLEN — including violations of: 21 U.S.C. § 841(a)(1) (possession with
intent to distribute controlled substances); 21 U.S.C. § 843(b) (use of a telephone
communication facility to facilitate a drug trafficking crime); 21 U.S.C. § 846 (conspiracy to
possess with intent to distribute controlled substances); 21 U.S.C. § 856 (maintaining a drug
premises); and 18 U.S.C. § 924(c) (use and carrying of a firearm during and in relation to a drug

trafficking crime) (hereinafter and collectively “Subject Offenses”). | have personally
Case: 3:19-mj-00668-SLO Doc #: 1 Filed: 11/18/19 Page: 4 of 11 PAGEID #: 4

participated in this investigation and have spoken to, as well as received information from,
other agents and investigators participating in this matter. For purposes of this Affidavit, | have
not distinguished between information of which | have direct knowledge and that of which |
have hearsay knowledge. This affidavit is intended to show only that there is sufficient
probable cause for the requested warrant and does not set forth all of my knowledge about this
matter.
IDENTIFICATION OF THE VEHICLES TO BE SEARCHED
4. The property to be searched are the following vehicles:
a. 2007 black Lexus, bearing Ohio license plate number GZA 7070, VIN#
JTHBJ46G872129733. Currently located at the Dayton Police Department
Evidence Bay, 417 E. Helena St., Dayton, Ohio. The vehicle is registered in the

State of Ohio to Courtney Allen.

b. 2005 white Chrysler 300, bearing Ohio personalized license plate CORTNER,
VIN# IJ4EZ78Y9TC114512. Currently located at the Dayton Police Department
Evidence Bay, 417 E. Helena St., Dayton, Ohio. The vehicle is registered in the

State of Ohio to Sharon Cortner.

c. 2013 black Dodge Ram pickup truck, bearing Ohio license plate number HHK
3486, VIN# 1C6RR6OMTXDS$558671. Currently located at the Dayton Police
Department Evidence Bay, 417 E. Helena St., Dayton, Ohio. The vehicle is

registered in the State of Ohio to John Senter V.

(collectively, the “Subject Vehicles”).
Case: 3:19-mj-00668-SLO Doc #: 1 Filed: 11/18/19 Page: 5 of 11 PAGEID #: 5

5, | believe that there is probable cause to believe that evidence of the Subject
Offenses will be found in the Subject Vehicles. The applied-for warrant would authorize the
search of the Subject Vehicles for the purpose of seizing the items particularly described in
Attachment A.

PROBABLE CAUSE

6. Between mid-July and late October 2019, members of the DEA Dayton Resident
Office conducted an investigation into a Dayton, Ohio based fentanyl trafficking organization.
During that investigation, investigators developed a Cooperating Defendant (hereinafter
referred to as CD). CD provided information to members of the DEA investigative team for
possible consideration in an on-going drug trafficking investigation.

de During subsequent interviews, CD identified Nathan GODDARD as CD’s source of
supply for illegal narcotics. CD estimated she/he obtained approximately one pound of
marijuana from GODDARD on or about November 3, 2019 inside a residence at 1454 Ruskin
Rd., Dayton, Ohio. During that transaction, CD also observed approximately ten kilograms of
suspected drugs present in the basement of the residence. GODDARD informed CD the ten
kilograms of suspected drugs were fentanyl. On November 4, 2019, DEA investigators
monitored a cellular telephone call between CD and GODDARD. CD called GODDARD at cellular
telephone number 704-497-3706. During the conversation, CD and GODDARD discussed the
prior purchase of marijuana on November 3, 2019 and GODDARD showing CD the kilograms of
suspected fentanyl. CD asked GODDARD for the purchase price for one kilogram of fentanyl!
and GODDARD indicated $60,000. CD and GODDARD agreed to communicate at a later time to

arrange for the purchase of fentanyl.
Case: 3:19-mj-00668-SLO Doc #: 1 Filed: 11/18/19 Page: 6 of 11 PAGEID #: 6

8. CD further explained to investigators there were two additional individuals inside
the residence at 1454 Ruskin Rd. with GODDARD when the drug transaction occurred on
November 3, 2019. The two individuals were later identified by the investigative team as Lionel
COMBS III and Cahke CORTNER. CD explained COMBS and CORTNER witnessed the marijuana
transaction on November 3, 2019 and reported the kilograms of suspected fentanyl were laying
out in the open for everyone in the basement to see (including COMBS and CORTNER). In
addition, CD observed CORTNER and GODDARD in possession of similar firearms during and in
relation to the narcotics transaction. CD described CORTNER appeared to be acting as an
enforcer or body guard for GODDARD during the marijuana transaction.

9. On November 4, 2019, DEA Special Agent Charles Vill obtained a search warrant
for the residence at 1454 Ruskin Rd., Dayton, Ohio authorized by U.S. Magistrate Judge Sharon
L. Ovington, Southern District of Ohio. The search warrant authorized the seizure of
contraband (to include illegal narcotics), U.S. currency, firearms/ammunition, electronic devices
(to include cellular telephones and computers), and other items associated with drug trafficking
activities.

10. At approximately 6:50PM, on November 4, 2019, members of the DEA
investigative team executed the federal search warrant at 1454 Ruskin Rd. Upon lawful entry
into the residence, DEA Task Force Officer (TFO) Jorge Delrio was shot in the face by GODDARD
as TFO Delrio descended down a stairway into the basement. Following the shooting,
GODDARD, CORTNER, COMBS, and Courtney ALLEN were detained by DEA officers in the

basement.
Case: 3:19-mj-00668-SLO Doc #: 1 Filed: 11/18/19 Page: 7 of 11 PAGEID #: 7

1s During a subsequent search of the residence, law enforcement officers located
and seized pounds of marijuana, more than six kilograms of cocaine, more than four kilograms
of fentanyl, over $40,000 in U.S. currency, the firearm GODDARD used to shoot TFO Delrio, a
similar firearm possessed by CORTNER at the time of the search warrant, and a third firearm
from the basement. Additionally, law enforcement officers located and seized the fourteen
electronic devices from the residence. Based on my training and experience, | know the
amount of narcotics seized from the residence is indicative of a large-scale drug trafficking
operation. | also know that, given the amount of drugs found at the location and indicia of drug
trafficking throughout the house — including, for instance, a digital scale and cash in the upstairs
of the residence, | believe that the men detained at the Ruskin residence where using this
location as a drug premises. | also know that COMBS rented the Ruskin residence; in a post-
Miranda interview, COMBS confirmed that he knew GODDARD was storing large quantities of
marijuana and money at the residence.

12. At the time of the search, law enforcement discovered various vehicles
connected to the residence. For instance, agents discovered a 2007 black Lexus, bearing Ohio
license plate number GZA 7070, VIN# JTHBJ46G872129733, parked in the driveway of the
Ruskin residence. The vehicle was registered to Courtney Allen. Officers also discovered a
2005 white Chrysler 300, bearing Ohio personalized license plate CORTNER, VIN#
LJ4EZ78Y9TC114512, and a 2013 black Dodge Ram pickup truck, bearing Ohio license plate
number HHK 3486, VIN# 1C6RR6MTXDS558671, parked on the street in front of the

residence. The 2005 Chrysler 300 was registered to Sharon Cortner, and the truck was

registered to John Senter V. Law enforcement ultimately transferred all three vehicles to the
Case: 3:19-mj-00668-SLO Doc #: 1 Filed: 11/18/19 Page: 8 of 11 PAGEID #: 8

Dayton Police Department Evidence Bay, 417 E. Helena St., Dayton, Ohio, where they currently
remained.

13. During post-Miranda interviews of the suspects, CORTNER admitted that he had
driven the white Chrysler 300 to the residence, and GODDARD acknowledged that he had
arrived at the location in the 2013 black Dodge Ram pickup truck.

14. | believe that, given the amount of drugs seized from the residence, the men
were not first time participants in the drug trade. (Indeed, GODDARD has a prior federal
conviction for drug trafficking). Based on my training and experience, | know that it often takes
an extended period of time for individuals to gain trust from sources of supply to obtain that
quantity of narcotics. (The drugs seized had street values in the hundreds of thousands of
dollars). In short, based on my training and experience, this was not an isolated incident;
rather, the men likely had been trafficking drugs for months prior to this incident.

15. Based on training and experience, your Affiant knows that drug dealers
frequently use vehicles to facilitate their drug trafficking activities. Drug dealers often use cars
and trucks to transport, store or hide narcotics. They often keep in their vehicles cash,
firearms, ammunition, and cellular telephones used to engage in their illegal trade. | also know
that drug traffickers often hide or keep in their cars receipts for jewelry, money transfers and
other assets representing the proceeds of drug trafficking activity.

16. Based on training and experience, | know that drug dealers use cellular phones
to communicate with customers, their associates, and their suppliers. It is often common for
drug traffickers to have multiple phones because certain phones may be used only for certain

purposes. For instance, a trafficker may use one phone just to speak to his supplier, while using
Case: 3:19-mj-00668-SLO Doc #: 1 Filed: 11/18/19 Page: 9 of 11 PAGEID #: 9

a different phone to speak only to his customers. This is a counter-surveillance technique
intended to make it harder for law enforcement to identify the user of the phones and his
associates. Traffickers commonly use prepaid cellular phones to hide their identity as the user
because they generate no billing information, often require little to no identifying information
to activate, can sometimes be activated using an alias, and can be easily disposed of should the
trafficker believe that law enforcement has identified the phone number.

17. Your Affiant also knows that traffickers commonly text message each other or
their customers, such as meeting locations, prices, and other information needed to carry out
the sale of drugs (sometimes in code) and do so using cellular telephones, smartphones and
smart devices, such as tablets. They commonly store phone numbers for their associates and
customers in the electronic phone book/contacts list, often under alias or code names. Your
Affiant knows that traffickers, using digital cameras located on their cellular phone or other
electronic devices, will sometimes use these devices to take photographs or videos of
themselves, their location, their product, their firearms or their associates, which can be
electronically stored on, and transmitted from, these electronic devices. Information can also
be downloaded from the internet onto the cellular phone or smart devices, such as email, social
network information (like “Facebook”), travel information like maps or directions, or
photographs. Call data, such as missed calls, received calls, or dialed calls are often
electronically stored in the cellular phone. The information electronically stored on a phone
can also be evidence of who possessed or used a cellular phone at a given time, can contain
direct evidence of drug trafficking acts, and can help identify drug trafficking locations or

associates through GPS data. Affiant is aware that there are tools to extract electronic data
Case: 3:19-mj-00668-SLO Doc #: 1 Filed: 11/18/19 Page: 10 of 11 PAGEID #: 10

from a cellular phone so-that law enforcement can review it for items of evidentiary value. |
also know that drug dealers use applications on Smart Phones or Devices such as an I-Pad to
communicate in the manner described above with customers, suppliers and associates.

18. | also know that drug traffickers often threaten violence or use of force against
their rivals as well as customers who, for instance, may owe them money. In doing so, drug
traffickers often use electronic devices such as cellular telephones, smartphones, tablets, and
the like, to send communications referencing violence, use or possession of firearms, or
threats.

19. In this modern era, individuals also use smart telephones and smart devices to
logon to online banking platforms. | know that drug traffickers often use banking services to
transmit money to their domestic and international suppliers.

CONCLUSION

20. For the reasons detailed above, | submit that this affidavit supports probable

cause for a warrant authorizing the search of the Subject Vehicles the items described in

Attachment A.

Respectfully submitted,

[eebect M-Rivead

Robert M. Buzzard
Special Agent
Federal Bureau of Investigation

 

Subscribed: nid s sworn to. bates me

fiber. 48; Y
ang "ite er (2 >

yl Gos x Ch UDGE

 
Case: 3:19-mj-00668-SLO Doc #: 1 Filed: 11/18/19 Page: 11 of 11 PAGEID #: 11

ATTACHMENT A

ITEMS TO BE SEIZED

All records, items, evidence, fruits or instrumentalities of the following crimes -- 21 U.S.C. §

841(a)(1) (possession with intent to distribute controlled substances); 21 U.S.C. § 843(b) (use of

a telephone communication facility to facilitate a drug trafficking crime); 21 U.S.C. § 846

(conspiracy to possess with intent to distribute controlled substances); 21 U.S.C. § 856

(maintaining a drug premises); and 18 U.S.C. § 924(c) (use and carrying of a firearm during and

in relation to a drug trafficking crime) -- including:

a.

Illegal controlled substances, including fentanyl, cocaine, marijuana;

Firearms, ammunition or other weapons;

Cellular telephones, smart phones, tablets, or other electronic devices;

Ledgers, notes, or documents identifying customers, prices of drugs, or locations
from which drugs are trafficked;

Receipts, invoices, or other documents reflecting money transfers, assets, or
other financial transactions;

Indicia of ownership or use of the vehicle searched.
